THIGPEN, Judge,
concurring in part and dissenting in part.
I concur with the majority regarding its affirmance of the trial court’s judgment; however, I must dissent to the reversal as it concerns the final issue regarding the wife’s withdrawal of $50,000 from a joint account prior to the trial court’s judgment. It has long been a discretionary function of the trial court to determine an equitable division of marital properties, which is not required to be equal, and it is established that what is equitable rests within the broad discretion of the trial court. Montgomery v. Montgomery, 519 So.2d 525 (Ala.Civ.App.1987); Wiggins v. Wiggins, 498 So.2d 853 (Ala.Civ.App.1986); and Ross v. Ross, 447 So.2d 812 (Ala.Civ.App.1984). Absent an abuse of discretion, we are not permitted to substitute our judgment on appeal. Beckwith v. Beckwith, 475 So.2d 575 (Ala.Civ.App.1985). I am not persuaded that the trial court’s determination with regard to the division of the joint account proceeds was an abuse of judicial discretion. Therefore, I would affirm the judgment in its entirety.